DETAILED ACTION
Drawing Objections
FIG. 1 is objected to because the lines are not sufficiently dense and dark, and uniformly thick and well-defined.  See 37 C.F.R. 1.84(l).  Additionally, it appears that the text and circle surrounding the drawing should be removed.  See, e.g., See 37 C.F.R. 1.84(l).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.
Allowable Subject Matter
Claims 1, 3-10, and 12-20 are allowed.
Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Atty. Benjamin Lehberger on January 28, 2022 by telephone. 
The application has been changed as follows:
Claim 1, the 4th to the last line: “in a” has been changed to -during a-.  
Claim 6, line 3: “in a” has been changed to -during a-.  
Claim 10, line 2: “memory” has been changed to -non-volatile memory-.  
Claim 10, line 4: “in a condition that” has been changed to -when-.  
Claim 10, the 4th to the last line: “in a” has been changed to -during a-.  
Claim 15, line 4: “in a” has been changed to -during a-.  
Reasons for Allowance
The following is an examiner's statement of reasons for allowance: The prior art fails to teach, disclose, or suggest, either alone or in combination, a method for testing a ramp driving performance, comprising: controlling, according to a preset traveling track, an automatic driving vehicle to perform a stopping operation in a condition that the vehicle is traveling on a ramp to a reference position, obtaining relative position information between an actual stopping position of the vehicle and a reference object disposed at the reference position, obtaining first GPS track information during a first preset time period 
Claim 10 includes language similar to that of Claim 1 and is allowable for at least reasons similar to those discussed above. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is (313) 446-6518.  The examiner can normally be reached Monday through Friday, 10AM – 9PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service 
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833